Case 3:19-cr-O0680-MAS Document 7 Filed 09/25/19 Page 1 of 10 PagelD: 18

U.S. Department of Justice
United States Attorney
District of New Jersey

 

 

Joshua L. Haber 970 Broad Street, Suite 700 Direct Dial: (973)645-3978
Assistant United States Attorney Newark, New Jersey 07102 V = D
May 21, 2019
Frank P. Arleo, Esq. SEP 25 20
Arleo & Donahue LLC M
AT S:SILIAMT WALSH
622 Eagle Rock Avenue OLERK

West Orange, New Jersey 07052

Re: Plea Agreement with Joel Grimshaw

Criminal No- T4-b& (MAS )

Dear Mr. Arleo:

This letter sets forth the plea agreement between your client
Joel Grimshaw and the United States Attorney for the District of New
Jersey (“this Office”). The government’s offer to enter into this plea
agreement will expire if the defendant’s guilty plea is not entered in Court
on or before June 11, 2019.

Charges

Conditioned on the understandings specified below, this
Office will accept a guilty plea from Joel Grimshaw to a one-count
information charging him with conspiring to pay illegal remunerations
contrary to the federal health care program anti-kickback statute, 42
U.S.C. § 1320a-7b(b)(2), in violation of 18 U.S.C. § 371. IfJoel
Grimshaw enters a guilty plea and is sentenced on this charge, and
otherwise fully complies with all of the terms of this agreement, this
Office will not initiate any further criminal charges against Joel
Grimshaw for, from in or around 2010 through in or around September
2015, through his affiliation with Prime Aid Pharmacy and all associated
entities, conspiring to pay healthcare professionals for prescription
referrals.

Nevertheless, in the event that a guilty plea in this matter is
not entered for any reason or the judgment of conviction entered as a
result of this guilty plea does not remain in full force and effect, Joel
Grimshaw agrees that any other charges that are not time-barred by the

1
Case 3:19-cr-O0680-MAS Document 7 Filed 09/25/19 Page 2 of 10 PagelD: 19

applicable statute of limitations on the date this agreement is signed by
Joel Grimshaw may be commenced against him, notwithstanding the
expiration of the limitations period after Joel Grimshaw signs the
agreement.

Sentencing

The violation of 18 U.S.C. § 371 charged in Count One of the
information to which Joel Grimshaw agrees to plead guilty carries a statutory
maximum prison sentence of five years. The statutory maximum fine for this
offense is the greatest of: (1) $250,000; (2) twice the gross amount of any
pecuniary gain that any persons derived from the offense; or (3) twice the gross
amount of any pecuniary loss sustained by any victims of the offense. Fines
imposed by the sentencing judge may be subject to the payment of interest.

The sentence to be imposed upon Joel Grimshaw is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. §§ 3551-3742, and the sentencing judge’s consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does
not make any representation or promise as to what Guidelines range may be
found by the sentencing judge, or as to what sentence Joel Grimshaw
ultimately will receive.

Further, in addition to imposing any other penalty on Joel
Grimshaw , the sentencing judge (1) will order Joel Grimshaw to pay an
assessment of $100 pursuant to 18 U.S.C. § 3013, which assessment must be
paid by the date of sentencing; (2) may order Joel Grimshaw to pay restitution
pursuant to 18 U.S.C. § 3563(b)(2) or § 3583(d); (3) may order Joel Grimshaw,
pursuant to 18 U.S.C. § 3555, to give notice to any victims of his offense; (4)
must order forfeiture, pursuant to 18 U.S.C. § 982(a)(7); and (5) pursuant to 18
U.S.C. § 3583, may require Joel Grimshaw to serve a term of supervised
release of not more than three years, which will begin at the expiration of any
term of imprisonment imposed. Should Joel Grimshaw be placed on a term of
supervised release and subsequently violate any of the conditions of supervised
release before the expiration of its term, Joel Grimshaw may be sentenced to
not more than two years’ imprisonment in addition to any prison term
previously imposed, regardless of the statutory maximum term of
imprisonment set forth above and without credit for time previously served on
post-release supervision, and may be sentenced to an additional term of
supervised release.
Case 3:19-cr-O0680-MAS Document 7 Filed 09/25/19 Page 3 of 10 PagelD: 20

Restitution Agreement

In addition, Joel Grimshaw agrees to make full restitution for all
losses resulting from the offense of conviction or from the scheme, conspiracy,
or pattern of criminal activity underlying that offense in an amount greater
than $250,000 and less than $550,000.

Rights of This Office Regarding Sentencing

Except as otherwise provided in this agreement, this Office
reserves its right to take any position with respect to the appropriate sentence
to be imposed on Joel Grimshaw by the sentencing judge, to correct any
misstatements relating to the sentencing proceedings, and to provide the
sentencing judge and the United States Probation Office all law and
information relevant to sentencing, favorable or otherwise. In addition, this
Office may inform the sentencing judge and the United States Probation Office
of (1) this agreement, and (2) the full nature and extent of activities and
relevant conduct with respect to this case.

Stipulations

This Office and Joel Grimshaw agree to stipulate at sentencing to
the statements set forth in the attached Schedule A, which hereby is made a
part of this plea agreement. This agreement to stipulate, however, cannot and
does not bind the sentencing judge, who may make independent factual
findings and may reject any or all of the stipulations entered into by the
parties. To the extent that the parties do not stipulate to a particular fact or
legal conclusion, each reserves the right to argue the existence of and the effect
of any such fact or conclusion upon the sentence. Moreover, this agreement to
stipulate on the part of this Office is based on the information and evidence
that this Office possesses as of the date of this agreement. Thus, if this Office
obtains or receives additional evidence or information prior to sentencing that
it determines to be credible and to be materially in conflict with any stipulation
in the attached Schedule A, this Office shall not be bound by any such
stipulation. A determination that any stipulation is not binding shall not
release either this Office or Joel Grimshaw from any other portion of this
agreement, including any other stipulation. If the sentencing court rejects a
stipulation, both parties reserve the right to argue on appeal or at post-
sentencing proceedings that the sentencing court was within its discretion and
authority to do so. These stipulations do not restrict this Office’s right to
respond to questions from the Court and to correct misinformation that has
been provided to the Court.
Case 3:19-cr-O0680-MAS Document 7 Filed 09/25/19 Page 4 of 10 PagelD: 21

Waiver of Appeal and Post-Sentencing Rights

As set forth in Schedule A, this Office and Joel Grimshaw waive
certain rights to file an appeal, collateral attack, writ, or motion after
sentencing, including but not limited to an appeal under 18 U.S.C. § 3742 ora
motion under 28 U.S.C. § 2255.

Forfeiture

As part of his acceptance of responsibility and pursuant to 18
U.S.C. § 982(a)(7), Joel Grimshaw agrees to the entry of a forfeiture money
judgment of more than $250,000 but less than $550,000, representing all
property, real and personal, that constitutes or is derived, directly and
indirectly, from gross proceeds traceable to the conspiracy, which is contrary to
42 U.S.C. § 1320a-7b(b)(2), in violation of 18 U.S.C. § 371, which is a Federal
health care offense, as defined in 18 U.S.C. § 24 (the “Forfeiture Money
Judgment”).

Payment of the Forfeiture Money Judgment shall be made by
certified or bank check payable to the United States Marshals Service, with the
criminal docket number noted on the face of the check. Joel Grimshaw shall
cause said check to be hand-delivered to the Asset Forfeiture and Money
Laundering Unit, United States Attorney’s Office, District of New Jersey, 970
Broad Street, Newark, New Jersey 07102.

If the Forfeiture Money Judgment is not paid on or before the date
Joel Grimshaw enters his plea of guilty pursuant to this agreement, interest
shall accrue on any unpaid portion thereof at the judgment rate of interest
from that date. Furthermore, if Joel Grimshaw fails to pay any portion of the
Forfeiture Money Judgment on or before the date of his guilty plea, Joel
Grimshaw consents to the forfeiture of any other property, including substitute
assets, in full or partial satisfaction of the money judgment, and remains
responsible for the payment of any deficiency until the Forfeiture Money
Judgment is paid in full.

Joel Grimshaw also agrees to consent to the entry of a Consent
Judgment and Order of Forfeiture for the Forfeiture Money Judgment, and any
further orders that may be necessary to enforce the Forfeiture Money
Judgment, and waives the requirements of Rules 32.2 and 43(a) of the Federal
Rules of Criminal Procedure regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of
the forfeiture in the judgment. Pursuant to Rule 32.2(b)(4) of the Federal Rules
of Criminal Procedure, the defendant consents to the entry of a Consent

4
Case 3:19-cr-O0680-MAS Document 7 Filed 09/25/19 Page 5 of 10 PagelD: 22

Judgment of Forfeiture that will be final as to the Forfeiture Money Judgment
prior to the defendant’s sentencing. Joel Grimshaw understands that the
imposition of the Forfeiture Money Judgment is part of the sentence that may
be imposed in this case and waives any failure by the court to advise him of
this pursuant to Rule 11(b)(1)(J) of the Federal Rules of Criminal Procedure at
the guilty plea proceeding.

It is further understood that any forfeiture of Joel Grimshaw’s
assets shall not be treated as satisfaction of any fine, restitution, cost of
imprisonment, or any other penalty the Court may impose upon him in
addition to forfeiture. Joel Grimshaw hereby waives any and all claims that the
forfeiture constitutes an excessive fine and agrees that the forfeiture does not
violate the Eighth Amendment.

It is further understood that the Office will recommend to the
Attorney General that any forfeited money or property be remitted or restored
to eligible victims of the offense, pursuant to 18 U.S.C. § 982(b)(1), 21 U.S.C.
§ 853(i), 28 C.F.R. Pt. 9, and other applicable law, it being understood that this
Office has authority only to recommend such relief and that the final decision
of whether to grant relief rests with the Department of Justice, which will make
its decision in accordance with applicable law.

Immigration Consequences

Joel Grimshaw understands that, if he is not a citizen of the
United States, his guilty plea to the charged offense will likely result in his
being subject to immigration proceedings and removed from the United States
by making him deportable, excludable, or inadmissible, or ending his
naturalization. The defendant understands that the immigration consequences
of this plea will be imposed in a separate proceeding before the immigration
authorities. The defendant wants and agrees to plead guilty to the charged
offense regardless of any immigration consequences of this plea, even if this
plea will cause his removal from the United States. The defendant
understands that he is bound by his guilty plea regardless of any immigration
consequences of the plea. Accordingly, the defendant waives any and all
challenges to his guilty plea and to his sentence based on any immigration
consequences, and agrees not to seek to withdraw his guilty plea, or to file a
direct appeal or any kind of collateral attack challenging his guilty plea,
conviction, or sentence, based on any immigration consequences of his guilty
plea.
Case 3:19-cr-O0680-MAS Document 7 Filed 09/25/19 Page 6 of 10 PagelD: 23

Other Provisions

This agreement is limited to the United States Attorney’s Office for
the District of New Jersey and cannot bind other federal, state, or local
authorities. However, this Office will bring this agreement to the attention of
other prosecuting offices, if requested to do so.

This agreement was reached without regard to any civil or
administrative matters that may be pending or commenced in the future
against Joel Grimshaw. This agreement does not prohibit the United States,
any agency thereof (including the Internal Revenue Service and the U.S.
Department of Health and Human Services), or any third party from initiating
or prosecuting any civil or administrative proceeding against Joel Grimshaw.

No provision of this agreement shall preclude Joel Grimshaw from
pursuing in an appropriate forum, when permitted by law, an appeal, collateral
attack, writ, or motion claiming that Joel Grimshaw received constitutionally
ineffective assistance of counsel.
Case 3:19-cr-O0680-MAS Document 7 Filed 09/25/19 Page 7 of 10 PagelD: 24

No Other Promises

This agreement constitutes the plea agreement between Joel
Grimshaw and this Office and supersedes any previous agreements between
them. No additional promises, agreements, or conditions have been made or
will be made unless set forth in writing and signed by the parties.

Very truly yours,

CRAIG CARPENITO
United States Attorney

Dio Oe

By: Jdshua L. Haber
Assistant U.S. Attorney

 

APPROVED:

Lubin

David M. Eskew
Chief, Health Care and Government Fraud Unit
Case 3:19-cr-00680-MAS Document 7 Filed 09/25/19 Page 8 of 10 PagelD: 25

I have received this letter from my attorney, Frank P. Arleo, Esq. I
have read it. My attorney and I have discussed it and all of its provisions,
including those addressing the charge, sentencing, stipulations, waiver,
forfeiture, and immigration consequences. | understand this letter fully. I
hereby accept its terms and conditions and acknowledge that it constitutes the
plea agreement between the parties. I understand that no additional promises,
agreements, or conditions have been made or will be made unless set forth in
writing and signed by the parties. I want to plead guilty pursuant to this plea
agreement.

AGREED AND ACCEPTED:

al ea

J ecypaen ew

I have discussed with my client this plea agreement and all of its
provisions, including those addressing the charge, sentencing, stipulations,
waiver, forfeiture, and immigration consequences. My client understands this
plea agreement fully and wants to plead guilty pursuant to it.

ees 5, sme, (251 l1

Frank PyArleo, Esq.
Case 3:19-cr-00680-MAS Document 7 Filed 09/25/19 Page 9 of 10 PagelD: 26

Plea Agreement With Joel Grimshaw
Schedule A

This Office and Joel Grimshaw recognize that the United States
Sentencing Guidelines are not binding upon the Court. This Office and Joel
Grimshaw nevertheless agree to the stipulations set forth herein, and agree
that the Court should sentence Joel Grimshaw within the Guidelines range
that results from the total Guidelines offense level set forth below. This Office
and Joel Grimshaw further agree that neither party will argue for the
imposition of a sentence outside the Guidelines range that results from the
agreed total Guidelines offense level.

1. The version of the United States Sentencing Guidelines
effective November 1, 2018, applies in this case.

Count One — Conspiracy to Pay Kickbacks

2. The guideline that applies to the conspiracy to pay
kickbacks, charged in Count One of the Information, contrary to Title 42 U.S.C.
§ 1320a-7b(b)(2)(A), in violation of Title 18, United States Code, Section 371, is
U.S.S.G. § 2B4.1. The Base Offense Level is 8. U.S.S.G. § 2B4. 1 (a).

3. The value of the improper benefit to be conferred was more
than $250,000 but less than $550,000, resulting in an increase of 12 levels.
See U.S.S.G. §§ 2B4.1(b)(1)(B), 2B1.1(b)}(1)(G).

4. Accordingly, the Guidelines offense level applicable to the
conspiracy to pay kickbacks is 20.

5. As of the date of this letter, Joel Grimshaw has clearly
demonstrated a recognition and affirmative acceptance of personal
responsibility for the offense charged. Therefore, a downward adjustment of
two levels for acceptance of responsibility is appropriate if Joel Grimshaw's
acceptance of responsibility continues through the date of sentencing. See
U.S.S.G. § 3E1.1(a).

6. As of the date of this letter, Joel Grimshaw has assisted
authorities in the investigation or prosecution of his own misconduct by timely
notifying authorities of his intention to enter a plea of guilty, thereby permitting
this Office to avoid preparing for trial and permitting this Office and the court
to allocate their resources efficiently. At sentencing, this Office will move for a
further one-point reduction in Joel Grimshaw’s offense level pursuant to §
3E1.1(b) if the following conditions are met: (a) Joel Grimshaw enters a plea
pursuant to this agreement, (b) this Office in its discretion determines that Joel
Grimshaw’s acceptance of responsibility has continued through the date of
sentencing and Joel Grimshaw therefore qualifies for a two-point reduction for

9
Case 3:19-cr-O0680-MAS Document 7 Filed 09/25/19 Page 10 of 10 PagelD: 27

acceptance of responsibility pursuant to § 3E1.1(a), and (c) Joel Grimshaw’s
offense level under the Guidelines prior to the operation of § 3E1.1(a) is 16 or
greater.

he In accordance with the above, the parties agree that the total
Guidelines offense level applicable to Joel Grimshaw is 17 (the “agreed total
Guidelines offense level”).

8. The parties agree not to seek or argue for any upward or
downward departure, adjustment, or variance not set forth herein. The parties
further agree that a sentence within the Guidelines range that results from the
agreed total Guidelines offense level is reasonable.

9. Joel Grimshaw knows that he has and, except as noted
below in this paragraph, voluntarily waives, the right to file any appeal, any
collateral attack, or any other writ or motion, including but not limited to an
appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which
challenges the sentence imposed by the sentencing court if that sentence falls
within or below the Guidelines range that results from the agreed total
Guidelines offense level of 17. This Office will not file any appeal, motion or
writ which challenges the sentence imposed by the sentencing court if that
sentence falls within or above the Guidelines range that results from the agreed
total Guidelines offense level of 17. The parties reserve any right they may
have under 18 U.S.C. § 3742 to appeal the sentencing court’s determination of
the criminal history category. The provisions of this paragraph are binding on
the parties even if the Court employs a Guidelines analysis different from that
stipulated to herein. Furthermore, if the sentencing court accepts a
stipulation, both parties waive the right to file an appeal, collateral attack, writ,
or motion claiming that the sentencing court erred in doing so.

10. Both parties reserve the right to oppose or move to dismiss
any appeal, collateral attack, writ, or motion barred by the preceding
paragraph and to file or to oppose any appeal, collateral attack, writ or motion
not barred by the preceding paragraph.
